DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed November 12, 2021. As directed by the amendment: Claims 1, 6, 8, and 14-16 have been amended. Claims 1-19 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonadio et al. (US 2018/0360481), herein referred to as Bonadio.
Regarding claim 15, Bonadio discloses a method of extracting tissue (title), comprising: inserting a bag (see figure 205A below) into a patient via an incision (¶23), inserting a tissue specimen (¶23) through an opening of the bag (see figure 205A below) into a cavity defined by an inwardly facing surface of the bag (¶23), withdrawing a portion of the bag through the incision (¶500), coupling an open proximal end of the bag (see figure 205A below) withdrawn through the incision to a rolling ring (1166) (¶487), rolling at least a portion of the bag at least partially around the rolling ring (1166) so that the rolling ring is at least partially surrounded by the bag (¶487), wherein the tissue specimen is drawn toward the incision and held in place by tension imparted by the bag being rolled at least partially about the rolling ring (¶500) and cutting through the tissue specimen with at least one elongate flexible cutter (1108-1, 1108-2, 1108-3) (¶477) disposed proximate the tissue specimen in a reciprocating sawing motion (¶308), wherein all blades (1110-1, 1110-2, 1110-3, 1110-4) of the at least one elongate flexible cutter (see figure 205B below) are initially removably attached (capable of being removed and reattached to the bag) to the inner surface of the bag at a location displaced from a closed distal end of the bag (see figure 205A below) (¶15, ¶18, ¶318, ¶364) to facilitate collapse of the bag (¶23) to reduce a cross sectional profile of the bag after the bag is collapsed to facilitate introduction of the bag through an orifice of the patient (due to bag being made of a flexible material, ¶314).

    PNG
    media_image1.png
    810
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    641
    721
    media_image2.png
    Greyscale

Regarding claim 16, Bonadio discloses wherein the cutting step is performed by detaching (claim 13) the at least one elongate flexible cutter (1108-1, 1108-2, 1108-3) (¶477) from the inner surface of the bag (see figure 205A above) by applying tension to a first end of at least one elongate flexible cutter (see figure 205A above) that extends from the bag a lesser amount than a second end of the at least one elongate flexible cutter (see figure 205A above) (¶500).

	Regarding claim 18, Bonadio discloses further comprising coupling the rolling ring (1166) to a frame (1164) after the rolling step, so that the frame (1164) is coupled to the rolling ring (1166) and the bag (¶487), and guiding the at least one elongate flexible cutter (1108-1, 1108-2, 1108-3) through at least one guide channel (figures 212A-212C, 213A-213C, 214) defined by the frame (1166).
	Regarding claim 19, Bonadio discloses further comprising coupling a plurality of retractor arms (elements 1152) to the frame (1164), each of the plurality of retractor arms including a retractor blade (elements 1152) disposed at a radially inner end thereof (figures 213A-213D and 214), wherein edges of adjacent retractor blades (elements 1152) disposed on the retractors overlap one another (figures 213C and 213D) in an open central region of the frame (1164) to cooperatively form an annulus proximate an incision in a patient (¶500).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation such as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed November 21, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments on page 6, under 35 U.S.C. 102(a)(1), of the Remarks are directed to the amended claims 1 and 15 and the reference Bonadio. Applicant’s arguments to amended claim 1 are persuasive. With respect to claim 15, applicant states that “The cutters in that example are offset so they do not cross the bottom of the bag to help the bag collapse and become narrower to help it be introduced into a patient”. In response to applicant's argument that the references fail to show certain In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant is suggested to provide the structure of the blade assembly into the method step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775